Citation Nr: 1132290	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In December 2008, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  The transcript of the hearing is in the claims folder.

In September 2009, the appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The case has been returned to the Board for review.  As the requested development has been completed, no further action is necessary to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

The currently diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine is shown as likely as not to be due to trauma sustained to the low back during his military service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a low back disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for Low Back Disability

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection will be presumed for certain chronic diseases (e.g., arthritis) which are manifest to a compensable degree within the year after qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran maintains that his currently diagnosed low back disabilities are related to his period of active service.  First addressing the question of current disability, a July 2010 VA radiological study revealed early degenerative joint disease and degenerative disc disease.  

In considering the second element of the Shedden analysis, the Veteran has testified that his back was injured in a fall during service and re-injured when tackled while playing football.  The service treatment records (STRs) document a complaint of low back pain with an impression of lumbago in June 1968.  In August 1968, low back pain was diagnosed as myalgia.  It should be pointed out that there is no mention in the these clinical records that his low back complaints stemmed from traumatic injuries.  There were no further low back complaints documented in the STRs, although they did document a football injury, in December 1969, with a contusion to the nose.  The spine was indicated to be normal on the May 1971 report of the examination that was conducted prior to separation from service.

Reviewing the post service medical records, there is no clinical documentation of a low back disorder for a considerable time period subsequent to discharge from service.  In fact, it is not until 2008, a 37 year period after service discharge, before there is evidence of a chronic back disability.  According to a January 2008 private medical record, the Veteran was reportedly involved in an automobile accident in 1978.  (A March 2010 private record also shows that he was involved in another automobile accident in February of that year.)  Even taking into consideration, this physician's report that the Veteran has had chronic back pain since 1978, this is a still a 7 year period after service discharge.  The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence which weighs against a party, must not be equated with the absence of substantive evidence).

As noted above, the Veteran has testified of continuing symptoms since his inservice football injury.  And lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).

When, as here, chronicity (permanency) of disease or injury in service is not established, or legitimately questionable, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link the current disability to service.  See also Clyburn, supra.  Additionally, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit indicated that where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation, during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  

In this case, there is no inherent reason to doubt his credibility insofar as the Veteran purportedly having experienced an inservice injury and ongoing back difficulty since service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (indicating reliance on a Veteran's statements and history of a claimed disorder only may be rejected if the Board rejects the Veteran's statements as lacking credibility).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service [so also, logically, what has occurred since service] because testimony regarding first-hand knowledge of a factual matter is competent).

Therefore, the determinative issue is whether his complaints and diagnoses during service are related to his current complaints and diagnoses to establish entitlement to service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board has considered the private medical opinion of Dr. J. M. who in a December 2008 report found the Veteran to be a credible historian and concluded that his chronic lumbar pain resulted from two inservice injuries.  According to Dr. J. M., the Veteran injured his back in 1969 while performing kitchen duties and again in 1970 while playing football.  Reportedly, he was hit in the back with a football helmet. 

Still further, a VA physician in July 2010, after reviewing the medical history and conducting examination, also concluded that the Veteran's low back disability is as least as likely related to his injuries during military service.  In providing his rationale, this physician pointed out that injuries to the spine can trigger and accelerate the degenerative process.  He found the Veteran to be a credible historian.  

Consequently, despite the absence of documentation of any actual trauma sustained to the low back during service and the absence of a diagnosed chronic low back disability for an extended period after service discharge, the Veteran's testimony as well as the above mentioned probative medical opinions, at the least, places the evidence in relative equipoise (i.e., the evidence on the whole about evenly balanced for and against the claim), to warrant application of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports service connection for a low back disability. 38 U.S.C.A. § 5107(b).  As such, service connection for a low back disability is granted.


ORDER

Service connection for a degenerative joint disease and degenerative disc disease of the lumbar spine is granted.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


